Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 4, 2018

                                       No. 04-18-00464-CV

                                    EX PARTE Oseas VELA,

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 17-12-57894-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        On July 12, 2018, appellant, the Texas Department of Public Safety, filed a Notice of
Restricted Appeal, stating its intent to appeal a judgment signed on March 1, 2018. Appellant’s
brief was filed in this court on August 18, 2018. Accordingly, appellee’s brief was due in this
court on or before September 13, 2018. Neither the brief nor a motion for extension of time has
been filed. We therefore contacted the attorney of record for appellee, inquiring as to his
intention to file an appellee’s brief. On September 17, 2018, John C. Lemon, the attorney of
record for appellee, filed a Notice of Non-Representation, indicating he had not been retained by
appellee to represent him in this appeal. Rule 6.4 of the Texas Rules of Appellate Procedure
provides that an attorney may file a nonrepresentation notice in our court so long as the notice
complies with certain requirements. TEX. R. APP. P. 6.4. Specifically, the rule provides the
nonrepresentation notice must “be signed by the party.” The nonrepresentation notice filed by
Mr. Lemon is not signed by appellee. See id. R. 6.4(a)(4).

        Accordingly, we ORDER that the nonrepresentation notice filed by John Lemon is
STRICKEN. We further order appellee to file an appellee’s brief on or before October 15,
2018. If appellee fails to file a brief by the date ordered, we will order the case submitted without
an appellee’s brief.

       We order the clerk of this court to serve a copy of this order on all counsel.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court